Citation Nr: 0419075	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a disorder of the 
fingers of the left hand.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in August 
1999 and February 2000 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
among other things, denied the benefits sought on appeal.

The Board notes that the veteran initially appealed the 
denial of entitlement to service connection for a low back 
disability.  In February 2001, however, the RO granted the 
benefits sought.  As such, that issue is not before the Board 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran requested an increase in 
disability benefits in September 1998.  In August 1999, the 
RO determined that the veteran had not submitted well-
grounded claims for entitlement to service connection for a 
right knee disorder nor for a disability of the fingers of 
the left hand, and had not submitted evidence sufficient to 
increase the disability ratings assigned for tinnitus and 
hearing loss; in February 2000, the RO determined that the 
veteran had not submitted a well-grounded claim for 
entitlement to service connection for a left knee disability.  
The veteran appealed all of these issues.  

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran was at no time 
advised of the change in the law or of his rights and 
responsibilities under the VCAA with respect to his claims of 
entitlement to increased ratings.  He was, however, given 
notice in July 2001 with respect to his claims of entitlement 
to service connection for bilateral knee disabilities and a 
disorder of the left hand fingers.  As such, the Board finds 
that the veteran has not been provided sufficient notice of 
his rights and responsibilities under the VCAA.  
Unfortunately, the Board does not have the authority to cure 
the procedural defect presented in this case.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating his claims of 
entitlement to increased ratings may be performed.

A review of the record reveals that the veteran underwent VA 
orthopedic examination in January 1999, but no information 
was recorded regarding his knee and finger complaints.  There 
was no mention of his history of complaints during service 
and/or an opinion rendered as to any relationship between 
current complaints and complaints recorded during service.  
There is no evidence of post-service treatment for knee or 
finger disabilities, but without a comment from a VA examiner 
with respect to current complaints and/or negative findings 
with respect to the alleged disabilities, the Board finds the 
medical record is insufficient upon which to properly 
evaluate the claims for entitlement to service connection.  
As such, this matter must also be remanded for additional 
development of the medical record.

Additionally, the veteran's representative asserts that an 
updated audiometric examination is required to evaluate the 
veteran's current level of hearing loss.  The Board agrees 
that an examination performed in January 1999 presents a 
rather stale record.  The Board also notes that the veteran 
asserted his displeasure with being scheduled for an 
additional examination in June 2000.  Nonetheless, based on 
the representative's request, an additional audiometric 
examination will also be requested.  The veteran is hereby 
notified that it is his responsibility to report for schedule 
examinations and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is remanded for the following action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA with 
respect to his claims of entitlement to 
higher ratings for bilateral hearing loss 
and for tinnitus, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  The RO 
should ensure that the veteran is advised 
of evidence needed to substantiate a 
claim of entitlement to an increased 
rating on an extra-schedular basis 
because the rating currently assigned for 
tinnitus is the highest schedular rating 
available.

2.  The RO should obtain any and all 
current treatment records reflecting 
treatment of knee disabilities and/or 
finger disabilities.  All records 
obtained should be associated with the 
veteran's claims folder.

3.  After receipt of any additional 
medical evidence, the RO should schedule 
the veteran for an examination to 
determine if there is any current 
disability of the knees and/or the 
fingers of the left hand.  The examiner 
is to be supplied with the veteran's 
claims folder and requested to comment on 
the complaints of knee and hand pain 
during service.  The examiner is 
specifically requested to report all 
current complaints presented by the 
veteran and any and all objective 
findings made upon examination.  The 
examiner is also requested to state for 
each diagnosis whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability had its onset during service 
or as a consequence of service.  All 
opinions should be supported by complete 
rationale.

4.  The RO should also schedule the 
veteran for an examination, including 
appropriate testing, to determine the 
nature and extent of current disability 
from bilateral hearing loss and tinnitus.  
The examiner is to report all findings 
and complaints.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




